EX-10.28.8

 
 
AMENDED AND RESTATED LEASE AGREEMENT
(Existing Facilities)


THIS AMENDED AND RESTATED LEASE AGREEMENT (this "Lease") is made and entered
into as of the October 15, 2010, by and between ALHAMBRA ROYALE, a California
limited partnership ("Landlord"), and SUMMERVILLE AT COBBCO, INC., a California
corporation ("Tenant"), with reference to the following facts and circumstances:


A.           WHEREAS, Landlord owns the "Premises" hereinafter described.


B.           WHEREAS, Tenant is experienced in the management and operation of
residential care facilities for the elderly, as defined in California Health &
Safety Code, Division 2, Chapter 23.2, Section 1569.2,  and related California
statutes and regulations.


C.           WHEREAS, Tenant desires to lease the Premises from Landlord and
Landlord desires to lease the Premises to Tenant pursuant to the provisions of
this Lease, for the purpose of  Tenant=s operation of  a duly licensed
residential care facility for the elderly (an ARCFE@).


D.           WHEREAS, Landlord is entering into this Lease in reliance upon the
particular skills, knowledge and experience of Tenant in the operation of an
RCFE.


E.           WHEREAS, Tenant currently leases the Premises pursuant to the
Amended and Restated Lease Agreement dated as of November 1, 1994, between
Landlord and Jerry Agam, an individual, and Pacific Manor, Inc., a California
corporation,  collectively as tenant, as amended by that certain Amendment to
Lease Agreement and Consent Agreement dated August 28, 1998, by and among
Landlord, Pacifica Manor, Inc., a California corporation, and Jerry Agam,
collectively as Original Tenant, and Cobbco Inc. predecessor to Summerville at
Cobbco, Inc., as New Tenant (collectively, the “Prior Lease”), which Prior Lease
has a term ending April 30, 2012.


F.           WHEREAS Tenant is willing to terminate the Prior Lease and enter
into this Lease on the terms and conditions set forth herein.


NOW,  THEREFORE, for and in consideration of the foregoing recitals and the
terms, covenants and conditions of this Lease, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:


1.           LEASE OF
PREMISES.                                           Subject to the terms and
conditions of this Lease, Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, for the Term (as defined below) that certain real property
described in Exhibit "A" attached hereto, which has been improved with an
approximately eighty-eight (88) unit RCFE, and related personal property (as
described in Paragraph 11 below) (collectively, the "Premises"). The Premises
are located at 1 East Commonwealth, Alhambra, California 91801 and are commonly
known as AEmeritus at Alhambra”.   Upon full execution of this Lease, the Prior
Lease is terminated as of the Commencement Date (as defined in Section 2.1
below).


2.           TERM.


2.1           Term.           The term of this Lease (the "Term") shall commence
on November 1, 2010 (“Commencement Date”) and expire on April 30, 2022.


2.2           Option to Extend.                                Provided that
Tenant is not then in Default (as defined in Section 18 below) hereunder,
Landlord hereby grants to Tenant an option (the AOption@) to extend the Term of
this Lease for one (1) additional five (5) year period (the "Option Period"),
commencing upon the expiration of the Term of this Lease, and provided that
Tenant complies with all of the terms and conditions set forth in this
paragraph.   Tenant shall exercise each Option by delivering to

 
 Initials:
 /s/ EM
 /s/ WB
 
1

--------------------------------------------------------------------------------

 

Landlord, on a date that is prior to the date upon which the Option Period would
commence (if such option is exercised) by at least nine (9) but not more than
twelve (12) months, a written notice (ATenant=s Notice@) of the exercise of the
Option to extend this Lease for the Option Period, time being of the
essence.  If Landlord fails to receive Tenant=s Notice within the time period
provided, the Option shall automatically expire and be of no further force or
effect. All of the terms and conditions of this Lease shall apply during the
Option Period, except that the initial Monthly Rent during the Option Period
shall be equal to the greater of: (i) the “Prevailing Market Rent” (as defined
in Paragraph 4.2 below) for the Premises as of six (6) months prior to the
commencement of the Option Period or (ii) the Monthly Rent calculated as
provided in Paragraph 4.1(c) below, and shall be adjusted annually thereafter as
provided in Paragraph 4.1(c) below.  As a further condition to Tenant=s exercise
of the Option, any prior tenant that has not been expressly released from
liability under this Lease, and any guarantor of Tenant's performance hereunder
shall expressly reaffirm in writing the extension of their liability with
respect to this Lease for the Option Period.


3.           MONTHLY RENT.                                           Tenant
shall pay to Landlord rental for the Premises, without deduction, set off, prior
notice or demand, as follows:


3.1           Monthly Rent.                                Subject to adjustment
under Paragraph 4 below, Tenant shall pay to Landlord monthly rent (the AMonthly
Rent@) in the amount of $43,115.81 commencing on the Commencement Date.  The
Monthly Rent set forth below shall be due and payable in advance on the first
day of each monthly period set forth below from and after the Commencement
Date.  Concurrently with the payment of Monthly Rent, Tenant shall deliver to
Landlord rent rolls and occupancy statements for the prior monthly period.


3.2           Rent Payment Address, Late Payment
Charge.                                                                           All
Monthly Rent and other charges payable by Tenant to Landlord hereunder
(collectively, any APayment@) shall be paid to Landlord at 5150 Overland Avenue,
Culver City, California, 90230, or at such other address as may be designated by
Landlord from time to time in writing to Tenant.  Landlord shall have the right
at its election at any time during the Term of this Lease to require any and all
Payments to be made by direct payment from Tenant’s bank account, and Tenant
shall execute and provide any documentation necessary to authorize such direct
payment.  Tenant acknowledges that late payment by Tenant to Landlord of any
Payment will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of such costs being extremely difficult and impracticable to
fix.  Such costs include, without limitation, processing and accounting charges,
and late charges that may be imposed on Landlord by the terms of any
encumbrance(s) affecting the Premises.  Therefore, if any Payment is not
received by Landlord within seven (7) calendar days after its due date, Tenant
shall pay to Landlord a late charge as additional rent hereunder equal to six
percent (6%) of such late Payment.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late Payment by Tenant.  Acceptance of any late charge shall
not constitute a waiver of Tenant's default with respect to the late Payment,
nor prevent Landlord from exercising any of the other rights and remedies
available to Landlord hereunder, at law or in equity.


3.3           Monthly Rent “Triple Net” to Landlord.  The Monthly Rent provided
in this Lease shall be in addition to all other payments to be made by Tenant as
provided herein.  It is the purpose and intent of Landlord and Tenant that the
Monthly Rent provided herein shall be absolutely net to Landlord, so that this
Lease shall yield net to Landlord the Monthly Rent specified in this Lease each
month during the Term (unless otherwise expressly provided herein). Landlord
shall have no obligation or liability to pay any amounts in connection with the
ownership, operation and/or management of the Premises, or any part thereof,
whether for real or personal property taxes, or insurance premiums of any kind,
or maintenance or costs of repair of any kind, including structural or exterior
maintenance, or license fees, except to the extent expressly provided
herein.  Excluding monetary liens recorded against the Premises for which
Landlord is liable, if any, all costs and expenses including, without
limitation, taxes, assessments, insurance premiums, utilities, maintenance and
repair (capital and ordinary), license fees and obligations of every kind and
nature whatsoever relating to the use and/or operation of the Premises by Tenant
which may accrue or become due during or arise out of the Term shall be paid by
Tenant, and Tenant shall indemnify,



 Initials:
 /s/ EM
 /s/ WB
 
2

--------------------------------------------------------------------------------

 

defend and hold Landlord harmless from and against any and all loss, damage or
liability for the same.






4.           MONTHLY RENT ADJUSTMENTS.


4.1           CPI Adjustment.


(a)           On May 1, 2011, the Monthly Rent then payable hereunder shall be
adjusted, compounded annually, by the increase, if any, in the Consumer Price
Index published by the Bureau of Labor Statistics of the United States
Department of Labor for All Urban Wage Earners and Clerical Workers, “All
Items”, Los Angeles, Long Beach, Anaheim Metropolitan Area, California (the
“Initial CPI”), which adjustments shall be subject to the limitations
hereinafter set forth. The Initial CPI published as of April 1, 1996 shall be
considered the “Base Index”.  The Monthly Rent shall be adjusted upward, but not
downward, by an amount equal to sixty percent (60%) of the increase, if any, in
the Initial CPI as of the last month prior to such adjustment over the Base
Index.  The sum so calculated shall constitute the adjusted Monthly Rent;
provided, however, that the Monthly Rent shall not be decreased as a result of
any adjustment, and no adjustment shall cause Monthly Rent in effect prior to
the adjustment to increase by less than two and one-half percent (2 ½ %) or more
than four percent (4%) per annum.
 
 
 (b)           Commencing May 1, 2012, the Monthly Rent shall be equal to
$49,583.33, multiplied by a fraction, the numerator of which shall be the
Consumer Price Index published by the Bureau of Labor Statistics of the United
States Department of Labor for All Urban Consumers (1982-84=100)  “All Items,@
Los Angeles-Anaheim-Riverside, California (“CPI”) for February 2012 and the
denominator of which shall be 224.610 (i.e., the CPI for January 2010);
provided, however, that the Monthly Rent shall not decrease as a result of such
adjustment, and shall not be less than $53,128.98 or more than $55,573.07.


(c)           Commencing on May 1, 2013, and annually thereafter throughout the
remainder of the Term, the Monthly Rent then payable hereunder shall be
adjusted, compounded annually, by the increase, if any, in the CPI, which
adjustments shall be subject to the limitations hereinafter set forth.  The
adjustments to the Monthly Rent provided for herein shall be calculated as
follows: for each adjustment, the Monthly Rent payable immediately prior to the
adjustment shall be multiplied by a fraction, the numerator of which shall be
the CPI for the February prior to the date for which the adjustment is being
calculated (in each case the AComparison Index@), and the denominator of which
shall be the CPI for: (a) February 1, 2012, in the case of the first year of the
first adjustment, or (b) the February prior to the date on which the immediately
preceding adjustment was calculated in the case of the subsequent adjustments
(in either case, the ABase Index@).  The sum so calculated shall constitute the
adjusted Monthly Rent; provided, however, that the Monthly Rent shall not be
decreased as a result of any adjustment, and no annual adjustment shall cause
the Monthly Rent in effect prior to the adjustment to increase by less than
three percent (3%) or more than five percent (5%) per annum.


(d)           Pending receipt of the relevant CPI figures and determination of
the actual adjustment, Tenant shall pay to Landlord an estimated adjusted
Monthly Rent, as reasonably determined by Landlord by reference to the then
available index figures.  Any overpayment by Tenant shall be credited against
the next installment of Monthly Rent due, and any underpayment shall be due and
payable by Tenant within five (5) business days after determination of the
adjustment.  Landlord’s failure to request payment of an estimated or actual
adjustment shall not constitute a waiver of the right to any adjustment provided
for in this Lease.  In the event that the compilation and/or publication of the
CPI shall be transferred to any other governmental department, bureau or agency,
or shall be discontinued or materially changed, then the index most nearly the
same as the discontinued index, as determined by Landlord in its sole
discretion, shall be used to calculate the Monthly Rent adjustments contemplated
hereunder.







 Initials:
 /s/ EM
 /s/ WB
 
3

--------------------------------------------------------------------------------

 





4.2  
Determination of Prevailing Market Rate for Commencement of Option Period.



(a)           The term "Prevailing Market Rent" as used herein shall be deemed
to mean and refer to the greater of the fair market rental value of: (i)  the
Premises, or (ii) comparable RCFE properties located in a market area in Los
Angeles County comparable to the market area of the Premises assuming that:


(i)           The Premises are in good condition and repair.


(ii)           The Premises would be leased for the period of the option being
exercised by a tenant with the credit standing of Tenant, as the same exists at
that time.


(iii)           The Premises would be leased on the same terms of this Lease
insofar as the obligations for repair, maintenance, insurance and real estate
taxes existed as of the expiration of the Original Term.


(iv)           No deduction or consideration shall be given to allowances for
real estate brokerage commissions.


(v)           The Premises will be used for a residential care facility for the
elderly taking into account the then constructed improvements.


(b)           Based upon the foregoing assumptions, the Prevailing Market Rent
shall be determined by Tenant and submitted to Landlord by written notice
("Tenant’s Submission") within the twenty (20) day period following commencement
of the last six (6) months of the Original Term of this Lease (or Option Period
as applicable).  If Landlord disagrees with the Prevailing Market Rent reflected
in Tenant’s Submission, Landlord shall, within twenty (20) days after receipt of
Tenant’s Submission, submit to Tenant in writing Landlord’s opinion as to the
Prevailing Market Rent by written notice ("Landlord's Judgment").  If after
consultation together and within ten (10) days following Landlord's submission
of Landlord's Judgment to Tenant, Tenant and Landlord cannot agree on the amount
of the Prevailing Market Rent, then in that event, Tenant and Landlord shall
each, at their respective cost and expense, designate a qualified real estate
broker in the area ("Tenant’s Broker" and “Landlord’s Broker”) to determine the
Prevailing Market Rent.  Tenant’s Broker and Landlord’s Broker shall determine
the Prevailing Market Rent and submit same to the other Broker in writing within
thirty (30) days after the submission of Landlord's Judgment to Tenant. If the
Prevailing Market Rent determined by Tenant’s Broker is the same as or higher
than Landlord's Judgment or Landlord’s Broker’s submission, said figure shall be
the Prevailing Market Rent.


(c)           If the Prevailing Market Rent determined by Tenant’s Broker is
less than the Prevailing Market Rent determined by Landlord's Broker and if
after consultation together and within ten (10) days following determination by
Tenant’s Broker and Landlord’s Broker, Tenant’s Broker and Landlord’s Broker
cannot agree upon the amount of the Prevailing Market Rent, then, if Landlord’s
Broker’s submission and Tenant’s Broker’s submission are within five percent
(5%), the parties agree that the Prevailing Market Rent shall be the average of
Landlord’s Broker’s submission and Tenant’s Broker’s submission. Otherwise,
Tenant’s Broker and Landlord’s Broker shall jointly agree upon and designate one
(1) qualified, impartial real estate broker (the "Chosen Broker").  If
Landlord’s Broker and Tenant’s Broker cannot jointly agree upon and designate
the Chosen Broker within ten (10) days, then in that event the Chosen Broker
shall be designated by the then President of the American Industrial Real Estate
Association.


(d)           No Chosen Broker shall have a conflict of interest.  The Chosen
Broker shall review the data submitted by Landlord’s Broker and Tenant’s Broker
and determine the Prevailing Market Rent, in accordance with the provisions and
assumptions set forth herein, and the decision of the Chosen Broker shall be
binding upon Landlord and Tenant; provided, however, that the



 Initials:
 /s/ EM
 /s/ WB
 
4

--------------------------------------------------------------------------------

 

Prevailing Market Rent shall be no less than the greater of (1) Prevailing
Market Rent reflected in Tenant’s Submission or (2) the Monthly Rent increased
by the CPI (but in no event less than 3%).  The costs and fees of the Chosen
Broker shall be shared equally by Landlord and Tenant, and the determination of
the Prevailing Market Rent by the Chosen Broker shall be completed no later than
the expiration of the Original Term.  If for any reason the Prevailing Market
Rent has not been determined by the commencement of the Option Period, Tenant
shall pay Monthly Rent increased by the CPI (but in no event less than 3%) as
provided in Paragraph 4.1 or as specified in Tenant's Submission, whichever is
greater, and make up any deficit therein within three (3) business days after
Tenant has been notified of  the Prevailing Market Rent.


5.           INTENTIONALLY OMITTED.


6.           SECURITY
DEPOSIT.                                           Landlord currently holds
$88,000 as security deposit under the Prior Lease, which shall continue to be
held by Landlord pursuant to the terms of this Section 6.  Tenant shall
concurrently with the execution of this Lease deliver to Landlord the additional
sum of $62,000 to be held as additional security deposit for a total deposit of
$150,000 (the “Security Deposit) for Tenant’s prompt payment and performance of
all of Tenant’s obligations hereunder (and not as prepaid rent).  Landlord shall
not be required to keep the Security Deposit separate from Landlord's other
accounts and no trust relationship shall be created with respect to the Security
Deposit.  In no event shall the Security Deposit be in lieu of or excuse Tenant
from paying any portion of the Monthly Rent or any other Payment due and payable
by Tenant hereunder at any time during the Term of this Lease.  The taking of
the Security Deposit by Landlord shall in no way be a bar or defense to any
action in unlawful detainer for the recovery of possession of the Premises or
any other right or remedy that Landlord may at any time exercise upon Tenant's
Default or breach of this Lease.  No interest shall be payable by Landlord on
the Security Deposit. Without waiving any of Landlord's rights or remedies
hereunder, at law or in equity, Landlord may, at Landlord's option, apply all or
any part of the Security Deposit to any unpaid Monthly Rent or other Payment due
and payable by Tenant from time to time under this Lease (including but not
limited to, late charges), or to cure any other Default or breach of Tenant
hereunder (including, but not limited to, the cost of maintenance and repair of
the Premises).  Upon the expiration of the Term of this Lease and Tenant's
prompt surrender of possession of the Premises in accordance with the terms of
this Lease, and provided that Tenant is not then in default hereunder (and/or no
event has occurred which, with the giving of notice or the passage of time,
could give rise to a default hereunder), Landlord shall return any portion of
the Security Deposit to Tenant that has not been so applied by Landlord.  Should
all or any portion of the Security Deposit be so applied by Landlord at any time
from time to time during the Term of this Lease, Tenant shall, upon the written
request of Landlord promptly remit to Landlord an amount sufficient to restore
the Security Deposit to the amount of the Security Deposit immediately prior to
such application, and Tenant's failure to do so within five (5) days after
receipt of Landlord's written request therefor shall constitute a material
default of Tenant under this Lease.


7.   REAL ESTATE AND PERSONAL PROPERTY
TAXES.                                                                                                           In
addition to all Payments or other charges payable by Tenant hereunder, Tenant
shall promptly pay as additional rent all real estate taxes, levies and
assessments imposed, levied upon or assessed against the Premises throughout the
Term of this Lease.  The term "real estate taxes" as used herein shall be deemed
to mean all taxes imposed upon the real property and permanent improvements, and
all assessments levied against the Premises (including, without limitation, any
increases thereto occasioned by any sale or transfer of ownership thereof), but
shall not include personal income taxes, inheritance taxes or franchise taxes
levied against the Landlord.  In addition, throughout the Term of this Lease,
Tenant shall pay, prior to delinquency, all taxes assessed against and levied
upon fixtures, furnishings, equipment and all other personal property contained
in the Premises. Tenant shall  reimburse Landlord for real estate taxes paid
directly by Landlord, which reimbursement shall be on or before the later
of:  (i) ten (10) business days prior to each date a delinquency would be
assessed by the taxing authority on such tax, if unpaid; or (ii) five (5)
business days after written notice from Landlord to Tenant of the amount of
Tenant’s required tax reimbursement.









 Initials:
 /s/ EM
 /s/ WB
 
5

--------------------------------------------------------------------------------

 

8.           INSURANCE.


8.1           Throughout the entire Term hereof, Tenant shall, at its sole cost
and expense, but for the mutual benefit of Landlord and Tenant, maintain general
public liability insurance (including professional liability coverage) against
claims for personal injury, death or property damage occurring in, upon or about
the Premises and on any sidewalks directly adjacent to the Premises.  The
limitation of liability of such insurance shall be not less than Two Million
Dollars ($2,000,000) in respect to injury or death of one person and to the
limit of not less than Three Million Dollars ($3,000,000.00) in respect to any
one accident and to the limit of not less than Two Million Dollars
($2,000,000.00) in respect to property damage.
 
 
8.2           Throughout the entire Term of this Lease, Tenant shall, at its
cost and expense, maintain all risk fire and extended coverage insurance in an
amount equal to the full replacement value of the Premises (exclusive of
foundation and excavation costs), as such value and/or coverages shall be
determined or revised by Landlord and/or Landlord’s lender in their reasonable
discretion from time to time.  The proceeds of said policy shall be payable to
Landlord and Tenant as their respective interests may appear.  Tenant agrees
that upon Landlord's request, Tenant shall procure a mortgagee's loss payable
endorsement to said policy, provided that any policy proceeds paid to such
mortgagee shall be available for reconstruction in accordance with the terms of
this Lease, as amended or supplemented by any subordination, non-disturbance and
attornment agreement executed by and between Tenant and such mortgagee.  In
addition, Tenant, at its own cost, shall either by separate policy or, at
Landlord=s option, by endorsement to a policy already carried, maintain
insurance coverage on all Standard Furnishings, as well as any personal property
owned by Landlord or Tenant and kept in, on or about the Premises, which
insurance shall be full replacement cost coverage, and the proceeds of such
insurance shall be used by Tenant solely for the replacement of Standard
Furnishings and other personal property of Landlord or Tenant kept in, on or
about the Premises. It is further understood and agreed that Tenant hereby
waives any right of recovery from Landlord, its principals, agents and/or
employees for any loss or damage (including consequential loss) resulting from
any of the perils that would have been insured against in the insurance policies
to be maintained by Tenant hereunder (except if caused by the gross negligence
or willful misconduct of Landlord or its agents, employees or contractors),
whether or not such coverage is actually in place at the time of such loss.


8.3           Throughout the entire Term of this Lease, Tenant, at its sole cost
and expense, shall maintain rental interruption insurance for the benefit of
Landlord and business interruption or loss of income insurance on its own behalf
for a coverage period of at least twelve (12) months.  Landlord shall be named
as an additional insured and all proceeds of such policy shall be paid jointly
to Landlord and Tenant.  Without limitation, such policy shall be maintained at
coverage levels sufficient to perform all of the continuing monetary obligations
of Tenant under this Lease.


8.4           Throughout the entire Term of this Lease, Tenant, at its sole cost
and expense, shall maintain workers’ compensation insurance in the amount
required by statute, together with employer’s liability coverage with a
liability amount not less than One Million Dollars ($1,000,000) per occurrence.


8.5           All such policies of insurance to be maintained by Tenant
hereunder shall be the primary insurance with respect to Landlord and not
participating with any other available insurance. All such policies of insurance
to be maintained by Tenant hereunder shall be issued in the name of Tenant and
shall name Landlord, Royale Management Co., LLC and Landlord’s lender (if any)
as an additional insured, and Tenant shall promptly deliver copies of all such
policies of insurance or other evidence of such insurance to Landlord. Each
insurance policy shall provide that such policy cannot be canceled, modified or
reduced in scope without thirty (30) days' prior written notice to Landlord and
to any superior lessor, mortgagee or trust deed holder of whom the insurer has
been notified in writing. If Tenant fails to provide evidence of insurance after
five (5) business days written notice from Landlord, Landlord shall have the
right, but not the obligation, to place such insurance and the cost thereof
shall be reimbursed by Tenant to Landlord as additional rent hereunder within
two (2) business days of notice to Tenant of the cost thereof. Tenant=s failure
to maintain any of the insurance coverage to be maintained by Tenant hereunder
or to reimburse Landlord for the



 Initials:
 /s/ EM
 /s/ WB
 
6

--------------------------------------------------------------------------------

 

cost thereof shall constitute a material default of Tenant under this Lease in
accordance with the terms of Section 19 below.


9.           IMPOUND PAYMENTS.                                           At
Landlord=s option or upon Tenant’s request, Landlord may (but shall not be
required to), at any time, establish an impound account and require that Tenant
pay into such account, in advance on a monthly basis, an estimated amount
sufficient in Landlord=s reasonable judgment to cover all real and personal
property taxes and/or all insurance premiums for insurance to be maintained by
Tenant with respect to the Premises (such monthly payments being referred to
hereinafter as AImpound Payments@); provided, however, impounds for insurance
premiums may be required by Landlord only after a default by Tenant or Tenant’s
failure to provide evidence of insurance.  Notwithstanding the foregoing, at the
commencement of the Lease, Landlord shall establish and Tenant shall make
monthly payments into an impound account for real and personal property
taxes.   As of September 30, 2010, Landlord holds tax impounds in the amount of
$27,069.89 under the Prior Lease, which shall continue to be held by Landlord
pursuant to the terms of this Section 9.   Subject to adjustment in Landlord’s
reasonable discretion, the initial monthly real property tax impound payment to
be made by Tenant hereunder shall be $5,616.  All Impound Payments received by
Landlord shall be held in an institution chosen by Landlord, in its sole
discretion, provided that the deposits of such institution are insured by a
federal or state agency.  Landlord shall be permitted to commingle any such
Impound Payments with its own funds or the funds of other tenants of Landlord
(or Landlord=s affiliates), as Landlord shall determine in its sole
discretion.  Landlord shall apply the Impound Payments toward payment of the
real estate taxes, personal property taxes and insurance premiums otherwise
payable by Tenant hereunder; provided, however, that Landlord shall only be
obligated to so apply the Impound Payments to the extent of the balance of
Impound Payments actually received by Landlord from Tenant. Any Impound Payments
received or held by Landlord hereunder shall not bear interest for Tenant=s
benefit.  Upon Landlord=s exercise of its option to collect such Impound
Payments from Tenant, Tenant=s prompt payment of such Impound Payments to
Landlord shall be a material covenant of Tenant and additional rent under this
Lease.  Landlord shall provide to Tenant an annual accounting of any Impound
Payments received by Landlord, reflecting all credits and debits to the balance
of the Impound Payments and the purpose for which each debit to such balance was
made.  If the balance of the Impound Payments held by Landlord, together with
the future monthly Impound Payments payable by Tenant prior to the due dates of
real estate taxes, personal property taxes and insurance premiums shall exceed
the amount required to pay said real estate taxes, personal property taxes and
insurance premiums as they fall due, at Landlord's option, such excess may
either be repaid to Tenant or credited toward the next monthly Impound
Payment(s) due from Tenant.  If the balance of the Impound Payments held by
Landlord, together with the future monthly Impound Payments payable by Tenant
prior to the due dates of real estate taxes, personal property taxes and
insurance premiums shall be insufficient to pay real estate taxes, personal
property taxes and insurance premiums as they fall due, Tenant shall pay to
Landlord any amount necessary to make up the deficiency within three (3)
business days of Landlord=s request.


10.  UTILITIES.                                Tenant shall contract directly
for and pay before delinquency all charges relating to water, gas, heat,
electricity, power, telephone and cable and computer access service, trash
collection and all other services and utilities used in, upon or about the
Premises by Tenant during the Term.  Landlord shall not be liable for any
interruption in the provision of any such utility services to the Premises,
unless such interruption is caused by the gross negligence or willful misconduct
of Landlord or its agents, employees or contractors.


11.           STANDARD
FURNISHINGS.                                                      Landlord has
provided and/or installed all standard furnishings, fixtures and equipment
reasonably necessary for the operation of an RCFE. Tenant acknowledges and
agrees that all standard furnishings, fixtures and equipment currently at the
Premises have been provided by Landlord and are as more particularly described
on Exhibit AB@ attached hereto and shown on a video to be taken by Seller, which
are hereby incorporated herein and made a part hereof (collectively, the
AStandard Furnishings@). Tenant hereby acknowledges that the Standard
Furnishings provided by Landlord are of such nature and quality as are
customarily found in similar facilities owned by Landlord (or Landlord=s
affiliates) and leased to other operators.







 Initials:
 /s/ EM
 /s/ WB
 
7

--------------------------------------------------------------------------------

 

12.           USE


12.1           Use.           Tenant shall use the facility for the operation of
a licensed RCFE, and for no other purpose whatsoever without Landlord's prior
written consent, which consent may be withheld in Landlord's sole and absolute
discretion.  Tenant shall not do, bring or keep anything in, on or about the
Premises that will cause a cancellation of any insurance maintained by either
Landlord or Tenant with respect to the Premises or any personal property located
or used thereon, and Tenant shall comply with all requirements imposed by the
insurance companies issuing such insurance.  Tenant shall not use the Premises
in any manner that will constitute waste of the Premises or a nuisance or
unreasonable annoyance to owners or occupants of adjacent properties.  Tenant
shall not do anything on the Premises that will cause damage to the Premises or
any part thereof.  No  machinery, apparatus or other appliance shall be used or
operated in, on or about the Premises that will in any manner injure the
Premises or any part thereof.  Tenant shall pay all payrolls promptly when due
respecting all personnel at the Premises and shall file all governmental reports
required pursuant thereto (including, without limitation, payroll tax returns),
and shall pay such taxes promptly and before delinquency.  Tenant shall comply
with, and the leasehold created by this Lease shall at all times be subject to,
all covenants, conditions, restrictions, easements and rights of way affecting
the Premises or the real property on which the Premises are located.   At
Landlord=s request, Tenant shall furnish any bond which may be required by law
in connection with the holding of any funds from residents, including resident's
trust funds, and an accounting therefor.  Tenant shall be fully responsible for
such funds, and agrees to indemnify, defend and hold Landlord harmless from and
against any losses, liabilities, costs or expenses arising in connection
therewith.  Tenant shall not conduct or permit to be conducted in, from or upon
the Premises any sale by auction, whether such auction be voluntary,
involuntary, pursuant  to any assignment for the payment of creditors or
pursuant to any bankruptcy or other insolvency proceeding.


12.2           Licensing; Continuous
Operation.                                                                Tenant
shall cause the Premises to be and remain licensed and certified by the
California Department of Health Services (or the California Department of Social
Services, as applicable) and all applicable federal, state and/or local
governmental agencies as an RCFE, and shall maintain such license(s) and
certifications in good standing throughout the Term of this Lease.


Tenant shall promptly forward to Landlord copies of any and all notices received
by Tenant from any applicable federal, state and/or local governmental licensing
agency with respect to the status of Tenant=s license to operate an RCFE on the
Premises.   From and after Tenant=s acceptance of possession of the Premises and
at Tenant's sole cost and expense, Tenant shall continuously operate the
Premises as an RCFE without interruption throughout the Term hereof (subject to
reasonable periods relating to casualty, condemnation, force majeure or
renovations), and Tenant shall cause the Premises to comply with any and all
requirements and/or regulations governing the operation of an RCFE, including,
without limitation, Tenant=s obligations to comply with Applicable Laws and
maintain and repair the Premises, as hereinafter set forth.  In addition to
Tenant's obligations hereunder to maintain continuous operation of the Premises
as a RCFE, at Landlord's request anytime prior to any termination or expiration
of the Lease, Tenant shall, at no cost to Landlord or any successor
operator, cooperate fully with Landlord to facilitate a smooth transition of the
operations at the Premises to Landlord, Landlord's designee or any successor
operator.  In connection with such transition, Tenant shall provide all
information and documentation pertaining to the operations at the Premises,
including, but not limited to, all policies, procedures, records, forms and
other information and documentation pertaining to the RCFE and the Premises, and
as may be required by applicable licensing authorities in connection with the
operation of the RCFE or the license applications of a successor operator. 
Further, Tenant shall not provide any notices or communications to any third
party in connection with the termination or expiration of the Lease unless
approved by Landlord in advance.  If requested by Landlord, Tenant shall, at no
cost to Landlord or any successor operator, renew its license to operate the
RCFE at the Premises and continue to operate the RCFE on the Premises on a
temporary basis after any such termination or expiration until a new license is
issued to a successor operator, complying with all Tenant's obligations under
this Lease.  Tenant=s failure to provide Landlord, within five (5) business days
of Tenant=s receipt thereof, with copies of any notice(s) received by Tenant
from any applicable federal, state and/or local governmental licensing agency
with respect to the status of Tenant=s license to



 Initials:
 /s/ EM
 /s/ WB
 
8

--------------------------------------------------------------------------------

 

operate an RCFE on the Premises, or Tenant=s failure to continuously operate
(subject to reasonable periods relating to casualty, condemnation, force majeure
or renovations) an RCFE on the Premises throughout the Term of this Lease
(whether voluntarily, by decree of any licensing agency or by operation of law)
shall each independently constitute a material default hereunder in accordance
with the terms of Section 19, and shall, at Landlord=s option by written notice
to Tenant, immediately terminate this Lease.


12.3           Hazardous
Substances.                                           Tenant shall not release,
use, generate, manufacture, store or dispose of on, under or about the Premises
or transfer to or from the Premises any flammable explosives, radioactive
materials, hazardous wastes, toxic substances or other materials that are or may
be hazardous or injurious to the environment or to persons or property
(collectively "hazardous substances").  Excluded from this prohibition are
hazardous substances of the type commonly used in an RCFE in California, subject
to the condition that all such substances used by Tenant on the Premises are
used, stored, and disposed of in accordance with all Applicable Laws (as such
term is defined in Paragraph 14 below).  As used in this Lease, hazardous
substances shall include, but not be limited to, substances defined as
"hazardous substances," "hazardous materials," or "toxic substances" in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901, et seq.; the Clean Water Act, 33 U.S.C. Section
466, et seq.; the Safe Drinking Water Act, 14 U.S.C. Section 1401, et seq.; the
Superfund Amendment and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613; the Toxic Substances Control Act, 15 U.S.C. Section 2601, et seq.,
as amended; the Clean Air Act, 42 U.S.C. Section 7401, et seq.; the Occupational
Safety and Health Act ("OSHA," 29 U.S.C. Section 651, et seq.; California
Environmental Quality Act, Pub. Res. Code Section 21000, et seq.;
Carpenter-Presley-Tanner Hazardous Substance Account Act, Health and Safety Code
Section 25300, et seq.; Hazardous Waste Control Law, Health and Safety Code
Section 25100, et seq.; Porter-Cologne Water Quality Control Act, Water Code
Section 13000, et seq.; Hazardous Waste Disposal Land Use Law, Health and Safety
Code Section 25220, et seq.; Safe Drinking Water and Toxic Enforcement Act of
1986 ("Prop 65"), Health and Safety Code Section 25249.5, et seq.; Hazardous
Substances Underground Storage Tank Law, Health and Safety Code Section 25280,
et seq.; Air Resources Law, Health and Safety Code Section 39000, et seq.,
Hazardous Materials Release Response Plans and Inventory, Health and Safety Code
Sections 25500-25541; Toxic Pits Cleanup Act, Health and Safety Code Section
25208, et seq.; and those materials and substances of a similar nature regulated
or restricted under any other or similar laws of the United States, the State of
California or any other governmental agency having jurisdiction over the
Premises now existing or hereafter adopted, and in regulations adopted and
publications promulgated pursuant thereto.


12.4           Royale.  Landlord and Tenant acknowledge that the Premises have
been known as “Alhambra Royale”.  Tenant acknowledges that Landlord has an
economic and proprietary interest in the term “Royale”, and that Landlord in its
sole discretion is allowing Tenant during the term of this Lease to use this
term “Royale” in its advertising and signage.


13.   MAINTENANCE AND REPAIR; CAPITAL IMPROVEMENTS; SURRENDER.


13.1           Maintenance of
Premises.                                           Tenant shall, during the
Term, at its sole cost and expense, keep in good repair and maintain the entire
Premises in good, clean working order, condition and repair, including, without
limitation, the structural portions of the building and improvements thereon,
the interior and exterior thereof, the roof, plate glass, wiring, plumbing, heat
and air conditioning units, parking and service areas, landscaping, elevator and
the approaches thereto and appurtenances thereof, including all adjacent
sidewalks and alleys; provided, however, prior to April 30, 2012, Landlord shall
continue to be obligated to keep in good repair and maintain the roof in
accordance with the terms and provisions of Sections 7.2 and 7.3 of the Prior
Lease.  Tenant's obligation to maintain the Premises shall specifically include,
without limitation, the obligation to make any and all repairs and to repaint
and/or re-stain all painted areas as reasonably required by Landlord. Tenant
acknowledges that Tenant’s maintenance and repair obligations hereunder shall
include replacement of carpet, paint and wallpaper at the expiration of their
useful life if replacement has not previously been required
hereunder.  Notwithstanding the foregoing, all



 Initials:
 /s/ EM
 /s/ WB
 
9

--------------------------------------------------------------------------------

 

carpet in the Premises shall have been replaced within the last 5 years prior to
the termination of this Lease, whether by expiration of the Term or
otherwise. Landlord shall not have any responsibility to maintain the Premises
or any part thereof, whether structural or non-structural, interior or
exterior.  Notwithstanding the foregoing, Landlord shall have the right, in its
sole and absolute discretion, to inspect the Premises, and Landlord may, in its
sole and absolute discretion, perform (or cause Tenant to perform) maintenance
and repair of the Premises.  Tenant shall reimburse Landlord for any and all
such maintenance and repair performed by Landlord within three (3) business days
of written notice from Landlord to Tenant.  Tenant hereby waives all rights
under any applicable law, rule or ordinance that provides or allows for Tenant=s
right to make repairs and deduct the cost of such repairs from the Monthly Rent
or any other Payment due and payable by Tenant hereunder.  Landlord reserves and
retains the right to lease the roof and exterior portions of the Premises
(together with any and all easements for access thereto) (provided such lease
does not materially interfere with Tenant’s signage rights pursuant to Section
24.2) to third parties for the installation of satellite dishes, antenna,
billboards, among other things and Tenant shall not be entitled to any abatement
of Monthly Rent and/or any portion of the revenue from such leases; provided,
Tenant shall have the right to reasonably approve:  (i) the type of materials
and method of attachment, (ii) the cosmetic impact of any attachment such that
it will not negatively impact the marketability of the Premises, and (iii) the
content, so that no disreputable or competitive advertisements are
installed.  Furthermore, Landlord shall be responsible for any damage and any
ongoing required maintenance directly caused by such installation.


13.2           Maintenance of Personal
Property.                                                                Tenant
shall, at its sole cost and expense, during the Term, keep and maintain all the
personal property including furniture, fixtures and equipment, in good working
order, condition and repair, including, without limitation, all repairs,
alterations, replacements and additions to the Premises required by law and/or
as necessary to obtain and maintain licensing for the operation of the Premises
as an RCFE and all Standard Furnishings located on the Premises at the
commencement of the Term (as more particularly described on Exhibit AB@ and
shown on the video referenced in Paragraph 11 above).  Tenant shall have the
right to install on the Premises any and all additional equipment and fixtures
that Tenant desires to install thereon and which are necessary or convenient to
Tenant's use of the Premises as permitted herein, without Landlord=s consent,
provided that Tenant shall provide Landlord with a detailed description of all
of such additional equipment (as well as any subsequent replacements thereto) so
that such additional equipment may be distinguished from the Standard
Furnishings to be surrendered by Tenant to Landlord upon the expiration or
sooner termination of this Lease.  All such additional property so installed by
Tenant shall remain Tenant's property and, provided Tenant is not in default
hereunder, may be removed by Tenant from the Premises.  Tenant shall not remove
any of the Standard Furnishings installed by Landlord and/or any replacements or
substitutions therefor, or any part thereof, from the Premises, without the
prior written consent of Landlord.  As a part of Tenant=s maintenance
obligations hereunder, Tenant shall purchase and replace, with substitutes of
equal or higher quality, any worn out or broken items of Standard Furnishings
throughout the Term at Tenant's sole cost and expense.  Such items being
replaced by Tenant, to the extent that they are in substitution for items
originally provided by Landlord, shall immediately become the property of
Landlord.  Tenant agrees to periodically provide Landlord with a detailed list
of all such replacements or substitutions, and upon written request from
Landlord, to execute any and all documents necessary to fully evidence
Landlord's ownership of all such personal property.
 
 
13.3           Capital
Expenditures.                                           During the period
January 1, 2010 through December 31, 2012, Tenant, at Tenant’s sole cost and
expense, covenants and agrees to perform in compliance with Section 15 the
following improvements at the Premises and deliver to Landlord documentation
(including, but not limited to, contracts, invoices, lien releases and cancelled
checks) reasonably satisfactory to Landlord evidencing such completion:


IMPROVEMENTS
COST
   
Carpet
$75,000
Paint (demo wallpaper)
$110,000
Refurbish Front Desk and Cabinet
$28,000
Replace Ceiling Tiles
$15,000

 


 Initials:
 /s/ EM
 /s/ WB
 
10

--------------------------------------------------------------------------------

 
 
Teltron Pendant System
$83,000
FF&E
$315,000
Change Orders/Exigent
$75,000
   
TOTAL:
$701,000





Tenant’s failure to timely complete the improvements as required herein shall be
a material default under this Lease.


13.4           Capital Improvement
Fund.                                                      During every twelve
(12) month period commencing January 1, 2015, Tenant shall complete at least
$48,400 of capital improvements at the Premises; provided however, commencing
January 1, 2016 and annually thereafter, said amount shall be increased by the
increase in CPI, but in no event less than 3%, compounded annually (the “Capital
Improvement Amount”).  On or before January 1, 2016 and annually thereafter,
Tenant shall deliver to Landlord:  (i) a schedule with detailed descriptions and
documentation (including, but not limited to, contracts, invoices, lien releases
and cancelled checks) reasonably satisfactory to Landlord evidencing the amount
of capital improvements completed in the prior 12-month period commencing
January 1; (ii) if such amount is less than the then required Capital
Improvement Amount, cash equal to the difference between the then required
Capital Improvement Amount and the total of the documented, completed capital
improvements; and (iii) requests (if any) for disbursement from the Capital
Improvement Fund in accordance with the terms and provisions of this Section
13.4.  Such funds shall be held by Landlord in a “Capital Improvement Fund”,
which shall not bear interest for the benefit of Tenant.  If Tenant completes
more than the then required Capital Improvement Amount of capital improvements
at the Premises during a 12-month period commencing January 1, Tenant shall be
entitled, upon prior written request to Landlord and subject to Landlord=s
reasonable approval, to either: (1) withdraw funds (to the extent such funds
have been deposited by Tenant in prior years) from the Capital Improvement Fund
to cover the costs in excess of the then required Capital Improvement Amount
incurred by Tenant for capital improvements to the Premises; provided, further
each such withdrawal request shall be for a minimum of $5,000 and each item
comprising such request shall be for a minimum of $1,000, or (2) to the extent
insufficient funds exist in the Capital Improvement Funds, Tenant shall be
entitled to a “Capital Improvement Credit”, which may be carried forward and
applied against the required Capital Improvement Amount to be completed in a
subsequent 12-month period.


13.5           Surrender.                      Tenant hereby acknowledges and
agrees that upon the commencement date of the Term hereof, the Premises are a
fully-equipped and furnished facility in a manner consistent with a fully
licensable facility for operation as an RCFE.  As an express and material
condition precedent to Landlord=s agreement to enter into this Lease, and as a
material element of consideration hereunder, Tenant hereby agrees and covenants
that Tenant shall surrender possession of the Premises to Landlord upon the
expiration or any sooner termination of this Lease in good and complete
condition, equivalent to or better than the condition as of the date Lessee
first took possession of the Premises at the commencement of the Lease and fully
operable and leasable as an RCFE, and, as a part thereof, Tenant shall also
surrender possession of and return to Landlord, in good and complete condition
and repair (equivalent to or better than the condition at the commencement of
the Term) all Standard Furnishings installed on the Premises at the commencement
of the Term (as more particularly described on Exhibit AB@ and shown on the
video referenced in Paragraph 11 above), and any and all replacements and
substitutions therefor, all of which shall be and remain the property of
Landlord.


14.           COMPLIANCE WITH LAWS           Tenant shall, at Tenant=s sole cost
and expense, comply with all municipal, state and federal laws, ordinances,
rules, regulations, orders or directives in force or promulgated during the Term
hereof as the same shall apply to the Premises, Tenant=s use thereof, and
Tenant=s operation of an RCFE (collectively, all AApplicable Laws@).  In light
of the length of the Term of this Lease, it is the express intention and
understanding of Landlord and Tenant that Tenant shall bear full responsibility
for any and all measures necessary or appropriate in order to cause the Premises
and Tenant=s operation of the RCFE to comply with all Applicable Laws throughout
the entire Term hereof, to the same extent as if Tenant were the owner of the
Premises.



 Initials:
 /s/ EM
 /s/ WB
 
11

--------------------------------------------------------------------------------

 

The judgment of any court of competent jurisdiction, the ruling of any
administrative proceeding, or the admission of Tenant, in any action, or
proceeding against Tenant, whether Landlord be a party thereto or not, that
Tenant has violated any such regulation, order or statute relating to the
Premises or Tenant’s use thereof or business thereon, shall be conclusive of
that fact as between the Landlord and Tenant, and shall, subject to Section 19,
at Landlord’s option, terminate this Lease.  It is agreed and understood by and
between Landlord and Tenant that, in order to conduct the business proposed for
the Premises, the State of California shall issue and renew a license to allow
Tenant to operate an RCFE.  Any termination or conditional or provisional
reissuance of such license shall constitute a material default under this Lease,
subject to Section 19.  In the event that any investigation, litigation,
accusation, or other administrative or legal action or proceeding (collectively,
"Action") is initiated or threatened by a public agency against Tenant and/or
the Premises, within three (3) business days after Tenant becomes aware or
receives written notice of such Action, Tenant shall give written notice to
Landlord of such Action and shall concurrently and thereafter deliver to
Landlord copies of all written materials and/or documents regarding such Action.


15.           ALTERATIONS.         Tenant shall not make, or suffer to be made,
any alterations or additions to the Premises, or any part thereof, without the
prior written consent of Landlord, and any such additions to or alterations of
the Premises, except movable furniture and trade fixtures, shall become at once
a part of the realty and belong to Landlord.  To the extent that Tenant shall
desire to make any alterations or additions to the Premises, Tenant shall submit
to Landlord for Landlord=s review and approval, detailed plans and
specifications for the proposed alterations or additions.  Any such alterations
or additions approved by Landlord shall be constructed by a contractor selected
by Tenant but approved by Landlord, shall be constructed in a good and
workmanlike manner and of good and sufficient materials, in accordance with the
plans and specifications approved by Landlord, and in accordance with all
Applicable Laws.  Tenant shall be responsible for obtaining and complying with
the terms and provisions of any permits or approvals required in connection with
any alterations or additions to the Premises constructed by Tenant.  Tenant
shall, promptly upon completion of any such alterations or improvements to the
Premises deliver to Landlord all as-built plans and specifications
therefor.  Landlord may, but shall not be obligated to, condition Landlord=s
consent to any alterations or additions to the Premises costing $10,000 or more
upon Tenant=s delivery of a lien and completion bond in an amount equal to one
hundred fifty percent (150%) of the estimated cost of the proposed alterations
or additions to the Premises.   In any case, Tenant shall keep the Premises free
from any liens arising out of any work performed, material furnished, or
obligation incurred by Tenant, whether in connection with any alterations or
additions to the Premises or otherwise.


16.           DAMAGE AND DESTRUCTION.
 
 
16.1           In the event that any portion of the Premises shall be damaged or
destroyed by fire or other casualty, but the Premises are not thereby rendered
untenantable in whole or in part, Landlord shall cause such damage or
destruction to be repaired at Tenant=s cost and expense (in excess of any
insurance proceeds paid in connection with such damage or destruction, all of
which proceeds shall be promptly paid or made available to Landlord), and the
Monthly Rent and all other Payments provided for under this Lease shall not be
abated during the repair period as to any portion of the Premises, including,
without limitation, the portion rendered untenantable, but only to the extent
that the repair period does not exceed the period for which coverage is to be
provided under the business interruption insurance to be maintained by Tenant
(whether or not such insurance is actually in place).  Tenant shall be solely
responsible for the cost of any repair to or restoration of the Premises and
shall immediately make available to Landlord any and all insurance proceeds and
deliver to Landlord any and all costs and expenses in excess of any insurance
proceeds.


16.2           In the event that the Premises are damaged or destroyed by fire
or other casualty, and the Premises or any substantial portion thereof shall be
rendered untenantable, Landlord shall have the option to: (a) repair the damage
at Tenant=s cost and expense (in excess of any insurance proceeds paid in
connection with such damage or destruction, all of which proceeds shall be
promptly paid or made available to Landlord), in which case the Monthly Rent and
all other Payments provided under this Lease shall not be abated during the
repair period as to any portion of the Premises, including, without limitation,
the portion rendered untenantable, but only to the extent



 Initials:
 /s/ EM
 /s/ WB
 
12

--------------------------------------------------------------------------------

 

that the repair period does not exceed the period for which coverage is to be
provided under the business interruption insurance to be maintained by Tenant
(whether or not such insurance is actually in place), or (b) terminate this
Lease upon thirty (30) days prior written notice to Tenant of Landlord=s
election to do so.  If Landlord elects to terminate this Lease, all Monthly Rent
and other Payments and obligations hereunder shall be prorated as of the date
upon which the coverage to be provided under the business interruption insurance
to be maintained by Tenant does expire or would have expired (whether or not
such insurance is actually in place).  Notwithstanding the foregoing, in the
event that Landlord elects not to repair such damage to the Premises, Tenant
shall have the option to elect to not to have the Lease terminate, but instead
to bear the responsibility of all such repairs, subject to the following
conditions:  (a) Tenant shall notify Landlord of such decision in writing within
thirty (30) days after receipt of notice that Landlord has elected to terminate
the Lease; (b) all repairs to be performed by Tenant shall be performed in
accordance with the provisions of Paragraph 15 above (governing Tenant=s
construction of alterations and additions to the Premises); (c) all repairs and
or restorations so constructed shall immediately become a part of the Premises
and the property of Landlord; and (d) Tenant shall diligently pursue and cause
all such repairs to be completed as soon as possible, but in no event later than
six (6) months after the date upon which Tenant elects to perform such
repairs.  In the event that Tenant shall elect to proceed with such repairs in
accordance with the immediately preceding sentence, Landlord and Tenant agree
that:  (i) Landlord shall make available all insurance proceeds paid or payable
to Landlord in connection with such damage or destruction, and (ii) any and all
cost and expense of such repairs in excess of the foregoing insurance proceeds
shall be solely Tenant's obligation.  Notwithstanding any contrary provision of
this Lease or the unavailability of insurance proceeds, Tenant shall be solely
responsible for the cost of any repairs required as a result of the negligence
or willful misconduct of Tenant or Tenant=s employees, agents or invitees.  To
the extent applicable, Tenant hereby waives any provisions of any California
statute, rule, or ordinance or law governing the respective obligations of
landlords and tenants in the event of any damage to or destruction of leased
premises, and Landlord and Tenant agree that the respective rights and
obligations of Landlord and Tenant in the case of any such damage or destruction
shall be governed by the provisions of this Lease.


           17.           WAIVER AND
INDEMNIFICATION.                                                                Tenant,
as a material part of the consideration to be rendered to Landlord under this
Lease, hereby waives and releases all claims against Landlord for damage to
personal property in, upon or about the Premises and for injuries to any and all
persons in or about the Premises, from any cause arising at any time, other than
the gross negligence or willful misconduct of Landlord or Landlord’s partners,
principals, agents, employees, contractors, attorneys and their respective
successors, heirs and assigns.  Except to the extent directly caused by the
gross negligence or willful misconduct of Landlord or Landlord’s partners,
principals, agents, employees, contractors, attorneys and their respective
successors, heirs and assigns, Tenant hereby agrees to indemnify, defend (with
counsel reasonably satisfactory to Landlord), protect and hold Landlord and
Landlord=s partners, principals, agents, employees, contractors, attorneys and
their respective successors, heirs and assigns free and harmless from and
against any and all costs, losses, liabilities or expenses of any nature
whatsoever to the extent arising, whether directly or indirectly, and (a)
relating in any manner to Tenant=s occupancy, use, operation, maintenance or
repair of the Premises, (b) arising in connection with any damage to or
destruction of the Premises or any personal property thereon or any person
therein during the Term hereof for any reason, (c) resulting from any failure of
Tenant to maintain the Premises as a licensed RCFE at any time during the Term
of this Lease, (d) arising in connection with any Actions concerning the
Premises, Tenant or Tenant=s business, and/or (e) arising as a result of or in
connection with the presence of any hazardous substances on, about or under the
Premises which are utilized by and/or brought upon the Premises by or on behalf
of Tenant.  All indemnification obligations set forth in this paragraph and
elsewhere in this Lease shall survive the expiration or any sooner termination
of this Lease.


          18.                      ASSIGNMENT AND
SUBLETTING.                                                                Tenant
shall not assign this Lease, or any interest therein, and shall not sublet the
Premises, or any part thereof, or any right or privilege appurtenant thereto, or
permit any other person to occupy or use the Premises, or any portion thereof,
without first obtaining the written consent of Landlord, which consent may be
withheld in the sole and absolute discretion of Landlord.  Any prospective
assignee or sublessee shall have both financial experience and operating
experience for an RCFE.  In connection with any such proposed assignment, Tenant
shall deliver to Landlord the financial statement and experience resume of any



 Initials:
 /s/ EM
 /s/ WB
 
13

--------------------------------------------------------------------------------

 

potential new lessee, together with any other information requested by Landlord.
A change in control or ownership of Tenant shall constitute an assignment
requiring Landlord=s consent.  Any transfer, on a cumulative basis, of more than
twenty-five percent (25%) of the voting control and/or equity ownership of
Tenant shall constitute a Achange in control@ of Tenant for purposes of this
Paragraph.  Notwithstanding the foregoing, a merger or acquisition of all of
Tenant’s assets is permitted without consent from Landlord so long as:  the
assignee or subtenant:  (i) shall be a creditworthy entity with a current net
worth, calculated in accordance with generally accepted accounting principles,
consistently applied, greater than Fifty Million Dollars ($50,000,000), (ii)
shall have not less than five (5) years experience in operating an RCFE, (iii)
has a favorable business, regulatory compliance and operational reputation and
character, (iv) has all licenses, permits, approvals and other authorizations
required to operate the Premises as an RCFE, and (v) shall assume in writing and
agree to keep and perform all of the terms of this Lease on the part of Tenant
to be kept and performed and shall be, and become, jointly and severally liable
with Tenant for the performance thereof.  Notwithstanding anything to the
contrary hereinabove, Tenant may assign the Lease to its affiliates, without
Landlord’s consent; provided that in each instance Tenant pays to Landlord any
and all costs incurred (including in-house counsel costs and expenses) in
connection with review and documentation of such assignment. Landlord’s consent
to one assignment, subletting or occupation shall not be deemed to be Landlord’s
consent to any subsequent assignment, subletting or occupation.  Landlord’s
consent to an assignment, subletting or occupation or a transfer permitted
without Landlord’s consent hereunder shall not in any event release the original
named Tenant (or any successor tenant) from liability for the continued
performance of all of the terms and provisions on the part of Tenant to be kept
and performed hereunder, unless Landlord specifically and in writing releases
the original named Tenant (or any successor tenant, as the case may be) from
said liability.


Any assignment or subletting (for which Landlord’s consent is required) without
the prior written consent of Landlord shall be void and shall, at the option of
Landlord, terminate this Lease.  In the event that Tenant (or any successor
tenant) assigns this Lease or sublets the Premises (subject to Landlord=s
consent rights as set forth in this Lease, if required), and if any
consideration or rent payable to such Tenant in connection with said assignment
or subletting (in whatever form, including, without limitation, any down payment
or bonus payment, any transfer fee or consultation fee, or any consideration or
payment for goodwill inherent in Tenant=s conduct of its business at the
Premises) is greater than the rent to be paid by Tenant to Landlord under this
Lease during the period of time which said assignment or subletting remains in
effect (such excess, hereinafter the AExcess Consideration@), then Tenant shall
pay to Landlord, as additional rent under this Lease, one half (1/2) of such
Excess Consideration  immediately as and when such Excess Consideration is
payable to Tenant. In the event of a subletting of only a portion of the
Premises, in calculating whether any Excess Consideration will be generated by
such subletting, the rent payable under the Lease shall be prorated according to
the square footage involved in order to reflect the rent applicable to the space
sublet.  Notwithstanding the foregoing, no Excess Consideration shall be payable
in connection with a merger, acquisition, public offering or private offering
of, in each instance, all of the assets of Tenant, its affiliates and parent
company.  It is the intent of the parties that no Excess Consideration shall be
due and payable only in instances where all assets of the parent company and its
subsidiaries are being acquired and not where only certain assets or properties
are being acquired. This Section 18 shall not apply to the subleasing of space
to RCFE ancillary service providers, such as beauty shop operators, therapy
providers, health care providers, and the like.


Notwithstanding the foregoing, any private or public offering of all of the
assets of Tenant, its affiliates and parent company shall be a permitted
transfer under the Lease which does not require Landlord’s consent.  The
original named Tenant or its affiliate shall be released from liability for the
continued performance of all of the terms and provisions on the part of Tenant
to be kept and performed hereunder, provided the new tenant after such private
or public offering has a current net worth, calculated in accordance with
generally accepted accounting principles, consistently applied, greater than
Fifty Million Dollars ($50,000,000).


Any assignment or subletting (for which Landlord’s consent is required) without
the prior written consent of Landlord shall be void and shall, at the option of
Landlord, terminate this Lease.







 Initials:
 /s/ EM
 /s/ WB
 
14

--------------------------------------------------------------------------------

 

         19.   DEFAULT


                      19.1           Notwithstanding anything to the contrary in
this Lease, only the occurrence of any one of the following events shall
constitute a "Default" hereunder by Tenant:


           (a)           The failure by Tenant to make any payment of rent or of
any other payment required to be made by Tenant under this Lease within five (5)
business days after Landlord delivers to Tenant written notice that the same is
due and payable.
 
 
           (b)           The failure by Tenant to observe or perform any of the
other covenants or conditions of this Lease to be observed or performed by
Tenant within thirty (30) days after Landlord delivers written notice thereof to
Tenant; provided, however, that if the nature of Tenant’s obligation is such
that more than thirty (30) days are reasonably required for its performance,
then Tenant shall not be deemed to be in default if it commences performance
within such thirty (30) day period and thereafter diligently prosecutes the same
to completion.


In the event that a Default occurs under this Lease, then in addition to any
other rights or remedies of Landlord hereunder or at law or in equity, Landlord
shall have the immediate right of reentry and may remove all persons and
property from the Premises, using any legal proceedings that may be available,
and such property may be removed and stored in a public warehouse or elsewhere
at the cost of and for the account of Tenant.  Should Landlord elect to reenter,
as herein provided, or should Landlord take possession of the Premises pursuant
to legal proceedings or pursuant to any notice provided for by law, Landlord may
either terminate this Lease or may from time to time, without terminating this
Lease, relet the Premises, or any part thereof, for such term or terms and at
such rental or rentals and upon such other terms and conditions as Landlord in
Landlord=s sole discretion may deem advisable, with the right to make
alterations and repairs to the Premises.


19.2           Upon such reletting:  (a) Tenant shall be immediately liable to
pay to Landlord, in addition to any other obligations of Tenant to Landlord
hereunder, the cost and expenses of such reletting (and any related alterations
to or repairs of the Premises) incurred by Landlord, and the amount, if any, by
which the rent reserved in this Lease for the period of such reletting up to but
not beyond the Term, exceeds the amount agreed to be paid as rent for the
Premises for the period of such reletting, or (b) at the option of Landlord,
rents received by such Landlord from such reletting shall be applied as follows:
(i) first, to the payment of any obligations of Tenant to Landlord other than
the Monthly Rent and other Payments called for hereunder; (ii) second, to the
payment of any costs and expenses of such reletting and of any related
alterations and/or repairs; (iii) third, to the payment of Monthly Rent and
other Payments due and unpaid hereunder; and the residue, if any, shall be held
by Landlord and applied in payment of future obligations of Tenant as the same
may become due and payable hereunder.  If Tenant has been credited with any
rental payments to be received by such reletting under option (a), and such
rental payments shall not be promptly paid to Landlord by the successor occupant
of the of the Premises, or if such rental payments received from reletting under
option (b) during any month shall be less than the obligations of Tenant to be
paid during that month hereunder, then in such case, Tenant shall promptly pay
any such deficiency to Landlord on a monthly basis.


19.3           No such reentry or taking possession of the Premises by Landlord
shall be construed as an election on Landlord's part to terminate this Lease
unless a written notice of such intention be given to Tenant or unless the
termination thereof be decreed by a court of competent
jurisdiction.  Notwithstanding any reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for such previous Default.


19.4           Should Landlord at any time elect to terminate this Lease for any
Default, in addition to any other remedies Landlord may have hereunder or at law
or in equity, Landlord may recover from Tenant all damages incurred by Landlord
by reason of such Default, including the cost of recovering the Premises, and
including the worth at the time of such termination of the excess, if any, of
the amount of rent and other charges equivalent to rentals and charges reserved
in this Lease for the remainder of the Term of this Lease over the then
reasonable rental value of the Premises for



 Initials:
 /s/ EM
 /s/ WB
 
15

--------------------------------------------------------------------------------

 

the remainder of the Term, all of which amounts shall be immediately due and
payable from Tenant to Landlord.


19.5           Notwithstanding anything to the contrary set forth herein, at
Landlord=s option, any Default of Tenant hereunder shall constitute a default
under all other leases between Landlord (or Landlord=s affiliates) and Tenant
(or Tenant=s parent or affiliates) (collectively, the ARelated Party Leases@),
and vice versa, and to that end, Tenant hereby agrees that all Related Party
Leases shall be and hereby are amended to reflect that any default of Tenant
following applicable cure periods, respectively or collectively, thereunder
shall constitute a Default of Tenant under this Lease.  As used herein, the term
ARelated Party Leases@ shall also mean and refer to any and all subsequent
leases entered into by and between Landlord (and/or its affiliates) and Tenant
(and/or its parent or affiliates).  Tenant hereby agrees to execute and to cause
any affiliate of Tenant executing any future lease with Landlord or Landlord=s
affiliate to promptly execute and deliver to Landlord an amendment to the Lease
and/or such Related Party Lease effectuating the cross-default provision set
forth in this paragraph.


As used herein, the term ARelated Party Leases@ shall mean and refer, without
limitation, to this Lease and to each of the following leases (including any
amendments thereto or restatements thereof):


(i) that certain Lease Agreement (as amended) dated as of March 1, 2005, between
Landlord’s affiliate, BROOKHURST ROYALE, LLC, a California limited liability
company, as landlord and SUMMERVILLE AT COBBCO, INC., a California
corporation,  as tenant, for premises located at 15302 Brookhurst, Westminster,
California;


(ii) that certain Amended and Restated Lease Agreement dated as of October 15,
2010, between Landlord=s affiliate, CHATSWORTH ROYALE, a California limited
partnership, as landlord and SUMMERVILLE AT COBBCO, INC., a California
corporation,  as tenant, for premises located at 20801 Devonshire Street,
Chatsworth, California; and


(iii) that certain Amended and Restated Lease Agreement dated as of October 15,
2010, between Landlord=s affiliate, CLAREMONT ROYALE, L.P., a California limited
partnership, as landlord and SUMMERVILLE AT COBBCO, INC., a California
corporation,  as tenant, for premises located at 5219 Clairemont Mesa Boulevard,
San Diego, California.


19.6           Landlord shall be in default under this Lease if Landlord fails
to perform any material obligation required to be performed by Landlord under
this Lease within thirty (30) days after the receipt of notice thereof from
Tenant; provided, however, that if the nature of such default is such that the
same cannot reasonably be cured within such thirty (30) day period, Landlord
shall not be deemed to be in default if Landlord shall within such period
commence such cure and thereafter diligently prosecute the same to
completion.  Upon any such material default by Landlord, Tenant may exercise
such rights and remedies as are provided in this Lease or at law or in equity.


20.           SUBORDINATION, ATTORNMENT;
ESTOPPELS.                                                                                                This
Lease and all rights of Tenant herein shall be and remain subject and
subordinate to the lien or charge of any mortgage or deed of trust in favor
of  any bank, insurance company or other lending institution, now or hereafter
in force and encumbering the land and/or building of which the Premises are a
part, and upon any buildings hereafter placed upon the land of which the
Premises are a part, and to all modifications, supplements and advances made or
hereafter to be made upon the security thereof.  Tenant shall promptly execute
and deliver any writing reasonably required by Landlord or any mortgagee or
lender of Landlord to evidence such subordination, provided that such writing
also includes commercially customary nondisturbance provisions reasonably
acceptable to Tenant.  In the event that any proceedings are brought for
foreclosure, or in the event of the exercise of the power of sale under any
mortgage or deed of trust made by Landlord encumbering the Premises, Tenant
shall attorn to the purchaser upon any such foreclosure or sale and recognize
such purchaser as the Landlord under this Lease.  Within ten (10) calendar days
after request therefor by Landlord, or in the event that upon any sale,
assignment or hypothecation of the Premises or the land thereunder by Landlord,
Tenant shall execute and deliver to Landlord an estoppel statement in form and
content



 Initials:
 /s/ EM
 /s/ WB
 
16

--------------------------------------------------------------------------------

 

reasonably satisfactory to Landlord or any prospective mortgagee, lender or
purchaser confirming the primary terms of this Lease and certifying, among other
things, that this Lease is in full force and effect (if such be the case), that
Tenant has no offsets, claims or defenses whatsoever under this Lease, other
than those expressly set forth in such estoppel statement, and such other things
as may be reasonably requested.


21.           CONDEMNATION.  If the Premises or any part thereof are taken by
eminent domain or sold under the threat of exercise of such power, this Lease
shall terminate as to the part so taken effective as of the date upon which the
condemning authority takes title or possession, whichever is earlier.  If more
than twenty-five percent (25%) of the of the floor area of the Premises is taken
by condemnation, Tenant may, at Tenant=s option, terminate this Lease by
forwarding written notice to Landlord not less than five (5) days after Tenant
receives written notice of such condemnation from Landlord or the condemning
authority.  If Tenant does not elect (or fails to timely notify Landlord of
Tenant=s election) to terminate this Lease pursuant this paragraph, this Lease
shall remain in full force and effect as to the portion of the Premises
remaining, except that the Monthly Rent shall be reduced in the same proportion
as the area of the portion of the Premises taken bears to the area of the entire
Premises before the taking, provided, however, that no reduction of Monthly Rent
shall occur if the only portion of the Premises taken is land upon which there
is no building.  Any award or payment made in connection with the exercise or
threat of exercise of the power of eminent domain as to all or any portion of
the Premises shall be the property of Landlord, whether such award shall be made
as compensation for diminution in value of the leasehold or for the taking of
the fee, or as severance damages; provided, however, that Tenant shall be
entitled to any compensation separately awarded to Tenant for Tenant=s
relocation expenses and/or loss of the trade fixtures owned by Tenant, which
trade fixtures Tenant would have had a right to remove upon the expiration or
other termination of this Lease or expenses Tenant incurs in depopulating and
removing the residents from the Premises, including but not limited to any rent,
employee bonuses, and retention expenses Tenant incurs in depopulating the
Premises in compliance with applicable laws.  In the event that this Lease is
not terminated by reason of such condemnation, Landlord shall, to the extent of
its net severance damages received (over and above the legal fees, costs and
expenses incurred by Landlord in connection with the condemnation), promptly
repair any damages to the Premises occasioned by such condemnation, except to
the extent that Tenant has been separately reimbursed therefor by the condemning
authority.  Tenant shall be responsible for the payment of any amount in excess
of such net severance damages required to complete such repair.


22.           NOTICES.                      Wherever in this Lease it shall be
required or permitted that notice or demand be given or served by either party
to this Lease to or on the other party, such notice or demand shall be given or
served and shall not be deemed to have been duly given or served unless in
writing and forwarded postage prepaid, by registered or certified mail, return
receipt requested, or via recognized overnight courier, addressed as follows (or
to such other address(es) as the parties may subsequently designate in writing):


If to Landlord:


Alhambra Royale
5150 Overland
Avenue                                                                
Culver City, California 90230
Attention: Mr. Warren Breslow and Assistant General Counsel
Tel. No. (310) 204-2050
Fax No. (310) 280-5783


If to Tenant:


Summerville at Cobbco, Inc.
c/o Emeritus Senior Living
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121
Attention: Eric Mendelsohn
Direct:     (206) 301-4493



 Initials:
 /s/ EM
 /s/ WB
 
17

--------------------------------------------------------------------------------

 

Tel. No:   (206) 298-2909
Fax. No.:  (206) 357-7388
E-Mail:    emendelsohn@emeritus.com




23.           RIGHT OF FIRST REFUSAL.  During the Term of this Lease, if
Landlord shall decide to sell the Premises, Tenant shall have the right to
purchase on the following terms and conditions:


(a)  
If Landlord delivers to Tenant a copy of a written offer of a third party
(“Offer”), Tenant shall have fifteen (15) calendar days after receipt of the
Offer to notify Landlord in writing of Tenant’s election to purchase the
Premises on the terms of such Offer.  If Tenant fails to timely perform in
accordance with the terms of such Offer or if Tenant does not elect to purchase
on the terms of such Offer, this right of first refusal shall terminate and be
of no further force or effect.

(b)  
In the alternative, Landlord may request Tenant to propose terms of purchase and
Tenant shall have fifteen (15) calendar days after receipt of Landlord’s request
for a proposal to notify Landlord in writing of Tenant’s proposed terms.  If
Landlord and Tenant are not able to reach an agreement on terms of sale within
thirty (30) days of Landlord’s request, this right of first refusal shall
terminate and be of no further force or effect; provided that Landlord sells the
Premises within one (1) year for at least ninety percent (90%) of the purchase
price offered by Tenant.



24.           MISCELLANEOUS.


24.1           Abandonment.                                Tenant shall not
vacate or abandon the Premises at any time during the Term (except for
reasonable periods relating to casualty, condemnation, force majeure or
renovations).  In the event that Tenant shall abandon, vacate or surrender the
Premises or be dispossessed by process of law, or otherwise, any personal
property belonging to Tenant and left on the Premises shall be deemed to be
abandoned, at the option of Landlord.


24.2           Signs.           Tenant may affix and maintain upon the exterior
(including those parts of the interior visible from the exterior) of the
Premises only such signs, advertising, placards, names, insignia, trademarks and
descriptive material as shall comply with all Applicable Laws and shall have
been approved by Landlord in advance as to size, type, color, location, copy,
nature and display qualities.  Notwithstanding the foregoing, under no
circumstances shall Tenant be entitled to affix any sign to the roof of the
Premises.


24.3           Entry and
Inspection.                                           Tenant shall permit
Landlord and Landlord=s agents, employees and contractors to enter onto and upon
the Premises upon one (1) business day’s written notice and at all reasonable
times for the purpose of inspecting the same, for the purpose of exercising any
right of Landlord hereunder, for the purpose of posting notices of
non-responsibility for alterations, additions or repairs, or for the purpose of
placing upon the Premises any usual or ordinary "For Sale" signs.  In addition,
at any time within six (6) months prior to the expiration of the Term or earlier
termination of this Lease, Landlord may enter onto the Premises for the purpose
of posting AFor Lease@ signs and exhibiting the Premises to prospective
Tenants.  Landlord shall be permitted to exercise all such entry rights without
any abatement of Monthly Rent or other charges, and without any liability to
Tenant for any loss of quiet enjoyment of the Premises thereby occasioned;
provided, however, that (a) Landlord shall use reasonable efforts to minimize
interference with the operation of Tenant's business, and (b) Landlord shall
indemnify Tenant for damage or injury to the extent directly caused by Landlord,
its employees, agents, representatives, or contractors.


24.4           Insolvency of
Tenant.                                           Tenant agrees that, in the
event that all or substantially all of Tenant=s assets are placed in the hands
of a receiver or trustee, and in the event that such receivership or trusteeship
continues for a period of ten (10) days, or should Tenant make an assignment for
the benefit of creditors, or be adjudicated as bankrupt, or should Tenant
institute any proceedings under any state or federal bankruptcy act wherein
Tenant seeks to be adjudicated as



 Initials:
 /s/ EM
 /s/ WB
 
18

--------------------------------------------------------------------------------

 

bankrupt, or seeks to be discharged of its debts, or should any involuntary
proceedings be filed against Tenant under such bankruptcy laws, and Tenant
consents thereto or acquiesces therein by pleading or default, then this Lease
or any interest in and to the Premises shall not become an asset in any of such
proceedings and in any of such events, and in addition to any and all rights or
remedies of Landlord hereunder or as provided by law, it shall be lawful for
Landlord at Landlord=s option to declare the Term ended and to reenter the
Premises and take possession thereof and remove all persons therefrom and Tenant
shall have no further claim therein or hereunder.  Landlord, at Landlord’s
option, may require Tenant to cooperate in connection with and coordinate the
removal of residents of the Premises to satisfy the state or governmental
agencies.


24.5           Surrender of Lease.                                The voluntary
or other surrender of this Lease by Tenant, or a mutual cancellation thereof,
shall not work a merger, and shall, at the option of Landlord, terminate all or
any existing subleases or subtenancies or may, at  the option of Landlord,
operate as an assignment to Landlord of any or all of such subleases or
subtenancies.


24.6           Holding Over.                                Upon the expiration
of the Term or any sooner termination of this Lease, whether by lapse of time,
cancellation, forfeiture, or otherwise, Tenant shall immediately surrender
possession of the Premises and all Standard Furnishings as provided under
Paragraph 13.5 above, and Tenant hereby acknowledges that Tenant shall have no
right to holdover without the prior written consent of Landlord.  In the event
that Tenant shall holdover without Landlord=s consent, then in that case, Tenant
shall be responsible for paying to Landlord (in addition to any other sums
payable hereunder or damages arising as a result of such holdover) Monthly Rent
for the first six months of such holdover period in an amount equal to one
hundred fifty percent (150%) of the Monthly Rent payable at the time of the
expiration or termination of this Lease and Monthly Rent for the duration of
such holdover period exceeding six months in an amount equal to two hundred
percent (200%) of the Monthly Rent payable at the time of the expiration or
termination of this Lease.  Notwithstanding the foregoing, Tenant agrees to
fully cooperate with Landlord in turning possession and operation of the
Premises over to Landlord (or to any successor tenant) so as to assure the
uninterrupted care of all residents of the Premises.


24.7           Noncompetition.                                Each of Landlord
and Tenant acknowledges that the other party or its affiliates currently own or
in the future may own RCFE and/or apartment complexes within fifteen (15) miles
of the Premises.


24.8           Preservation of Residents' Records; Service;
Census.                                                                                     Tenant
shall preserve all resident records as required by Applicable Laws and promptly
deliver the same to Landlord upon the expiration or sooner termination of this
Lease (or at Landlord=s direction, to the successor tenant) with resident’s or
agent’s written approval which Tenant shall obtain at the time the resident
enters the RCFE.  Tenant shall take all reasonable and appropriate steps to
maintain the highest level of quality resident care and services, and to promote
and maintain a high resident census at the Premises consistent with all
Applicable Laws and ethical standards governing the operation of an RCFE.   At
the termination or expiration of the Lease, Tenant, at no cost to Landlord or
successor operator, shall cooperate with Landlord to facilitate the smooth
transition of operations, including, but not limited to, retaining residents at
the Premises and not soliciting and/or initiating relocation of  residents to
other facilities.


24.9           Financial
Statements.                                           Tenant shall promptly
provide to Landlord, within thirty (30) days after the end of each fiscal
quarter and within forty-five (45) days after the end of each calendar year, or
within ten (10) days after Landlord's request therefor (provided that such
additional requests shall be made no more frequently than once per quarter),
copies of Tenant=s current rent roll, financial statements and operating
statements for the Premises and each Guarantor, including a current profit and
loss statement and balance sheet.  In addition, Tenant shall promptly provide to
Landlord any other personal or financial information about Tenant, Guarantor or
the Premises which may be requested by Landlord or any existing or prospective
purchaser, mortgagee or lender of the Premises (provided that such additional
requests shall be made no more frequently than once per quarter).





 Initials:
 /s/ EM
 /s/ WB
 
19

--------------------------------------------------------------------------------

 

24.10           Construction.                                It is acknowledged
that all parties have had the opportunity to consult their respective attorneys
concerning the terms and provisions of this Lease.  This Lease has been jointly
negotiated and drafted.  The language of this Lease shall be construed as a
whole according to its fair meaning and not strictly for or against any of the
parties.


24.11           Attorneys' Fees.                                In the event the
Landlord retains an attorney to enforce any right or remedy of Landlord
hereunder, then in addition to any other damages or relief to which Landlord may
be entitled, Tenant shall promptly reimburse Landlord for all reasonable
attorneys' fees and costs (including the reasonably allocable cost of in-house
counsel) incurred by Landlord in connection with such enforcement, whether or
not any legal action is filed.  In the event of any litigation, or other
enforcement proceeding regarding the terms and provisions of this Lease, the
prevailing party shall be entitled to recovery of all expenses incurred in
connection therewith, including, without limitation, reasonable attorneys' fees
and costs (including the reasonably allocable cost of in-house counsel), costs
of investigation, travel expenses, trial and appellate court costs and
deposition and trial transcript expenses.


24.12           Authority; Successors and
Assigns.                                                                The
execution of this Lease has been authorized by all necessary action on the part
of Tenant and Landlord.  Each individual who has executed this Lease on behalf
of Tenant or Landlord in his or her respective capacities has the right, power,
legal capacity and authority to execute, deliver and perform this Lease on
behalf of Tenant or Landlord.  Subject to the provisions concerning assignment,
all of the terms and provisions of this Lease shall be binding upon and inure to
the benefit of the heirs, successors, executors, administrators and assigns of
the parties hereto.


24.13           Severability.                      If any term, covenant,
condition or provision of this Lease is held by a court of competent
jurisdiction to be invalid, void or unenforceable, such term shall be stricken
and the remainder of the provisions hereof shall remain in full force and effect
and shall in no way be affected, impaired or invalidated thereby.


24.14           Captions.                      The various headings, captions
and numbers used in this Lease are used for convenience only and shall not be
used in the interpretation of this Lease.


24.15           Time.           Time is of the essence to all of the terms and
provisions of this Lease.


24.16           Brokers.                      Landlord and Tenant each hereby
represent and warrant to the other that neither party has had any dealings with
any person, firm, broker or finder in connection with the negotiation of this
Lease and/or the consummation of the transaction contemplated hereby, and that
no person, firm, broker or finder is entitled to any commission, fee or other
compensation in connection herewith.  Landlord and Tenant each hereby agree to
indemnify, defend, protect and hold the other, and such party=s agents,
employees, attorneys, and their respective successors and assigns free and
harmless from and against liability for compensation or charges which may be
claimed by any such person, firm, broker or finder by reason of any actions of
or dealings with the indemnifying party.


24.17           Governing Law.                                This Lease shall
be governed and construed in accordance with the laws of the State of
California.


24.18           Inducement
Recapture.                                           Any agreement by Landlord
for free, abated or deferred rent or other charges applicable to the Premises,
or for the giving or paying by Landlord to or for Tenant of any cash or other
bonus, inducement or consideration for Tenant's entering into this Lease
(collectively, any "Inducement Provisions") shall be deemed conditioned upon
Tenant's full and faithful performance of all of the terms, covenants and
conditions of this Lease to be performed or observed by Tenant.  Upon the
occurrence of any Default hereunder by Tenant, any such Inducement Provisions
shall automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
previously abated, deferred, given or paid by Landlord under such Inducement
Provisions shall be immediately due and payable by Tenant to Landlord as
additional rent hereunder, notwithstanding any subsequent cure of said breach by
Tenant.  The acceptance by Landlord of rent or the cure of the Default that
initiated the



 Initials:
 /s/ EM
 /s/ WB
 
20

--------------------------------------------------------------------------------

 

operation of this paragraph shall not be deemed a waiver by Landlord of the
provisions of this paragraph unless specifically so stated in writing by
Landlord at the time of such acceptance.  Landlord acknowledges that there are
no Inducement Provisions in connection with this Lease.


24.19           Waiver.                      No waiver by Landlord of any
provision of this Lease shall be deemed a waiver of any other provision hereof
or any subsequent breach by Tenant of the same or any other
provision.  Landlord=s consent to or approval of any act or omission by Tenant
shall not be deemed to render unnecessary the obtaining of Landlord=s consent or
approval with respect to any subsequent act or omission by Tenant.  The
acceptance of Monthly Rent or any other Payment from Tenant hereunder shall not
be deemed a waiver of any preceding breach or default of Tenant with respect to
any provision hereof, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord=s knowledge of any preceding breach or
default at the time that such Monthly Rent or other Payment is accepted.  No
waiver by Tenant of any provision of this Lease shall be deemed a waiver of any
other provision hereof or any subsequent breach by Landlord of the same or any
other provision.  Tenant=s consent to or approval of any act or omission by
Landlord shall not be deemed to render unnecessary the obtaining of Tenant=s
consent or approval with respect to any subsequent act or omission by Landlord.


24.20           Payments Constituting
Rent.                                                      All Monthly Rent and
any other Payments due and payable by Tenant hereunder (excluding only the
security deposit, if any) shall be deemed to be rent hereunder.


24.21           Joint and Several.                                If the Tenant
hereunder is comprised of more than one (1) individual or entity, the liability
of each such individual or entity hereunder shall be joint and several.
 
24.22           Counterparts.                                  This Lease may be
executed and delivered via facsimile and in one or more counterparts and all
such counterparts taken together shall constitute a single original Lease.
 


24.23           Mediation;
Arbitration.                                           Except with regard to any
claim, counterclaim, dispute, and other matter relating to the payment of rent
from Tenant to Landlord under this Lease, Landlord and Tenant agree that any and
all other claims, counterclaims, disputes, and other matters in question between
them shall be sent to mediation administered by JAMS/Endispute under its
mediation rules before a single mediator, prior to either of them initiating a
demand for arbitration pursuant to this section.  All expenses of mediation
shall be borne by the parties equally; however, each party shall bear the
expense of its own counsel, experts, witnesses, and preparation and presentation
of proofs. Except with regard to any claim, counterclaim, dispute, and other
matter relating to the payment of rent from Tenant to Landlord under this
Lease,  Landlord and Tenant agree that, if and to the extent that any other
claim, counterclaim, dispute or other matter in question between them cannot be
resolved through mediation, then the matter shall be settled by arbitration
before a single arbitrator of JAMS/Endispute in their Santa Monica, California
office in accordance with the then prevailing rules of JAMS/Endispute for
arbitration of commercial disputes.   The parties hereto shall mutually select
such single arbitrator.  If the parties are not able to agree upon a single
arbitrator, the parties shall request that the arbitration administrator of
JAMS/Endispute select the single arbitrator.  Notwithstanding the foregoing,
nothing contained in this section shall be deemed to limit or restrict
Landlord’s rights to file and prosecute an unlawful detainer action under
California Code of Civil Procedure Sections 1161 et. seq.


24.24           NO WARRANTIES BY
LANDLORD.                                                                TENANT
HAS BEEN IN POSSESSION UNDER THE PRIOR LEASE AND HAS THOROUGHLY INSPECTED THE
PREMISES AND HEREBY ACCEPTS POSSESSION OF THE PREMISES IN THEIR CONDITION
AAS-IS@ AS OF THE COMMENCEMENT OF THIS LEASE, WITHOUT REPRESENTATION OR
WARRANTY, WHETHER EXPRESS OR IMPLIED, FROM LANDLORD OR ANY THIRD PARTY
CONCERNING THE CONDITION OF THE PREMISES OR ANY PART THEREOF, INCLUDING, WITHOUT
LIMITATION, THE PREMISES' FITNESS FOR ANY PARTICULAR USE OR OCCUPANCY.  LANDLORD
HEREBY FURTHER SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS AND/OR WARRANTIES,
BOTH



 Initials:
 /s/ EM
 /s/ WB
 
21

--------------------------------------------------------------------------------

 

EXPRESS AND IMPLIED IN LAW, WITH RESPECT TO THE CONDITION, HABITABILITY, OR
SUITABILITY OF THE PREMISES, OR ANY PART THEREOF, FOR THE USE AND PURPOSES
PERMITTED HEREUNDER OR ANY OTHER PURPOSE, AND LANDLORD DOES NOT REPRESENT OR
WARRANT THAT THE PREMISES OR ANY PART THEREOF COMPLIES WITH ANY LAWS RELATING TO
THE USE AND OCCUPANCY THEREOF.  TENANT FULLY UNDERSTANDS THAT THERE MAY BE
CERTAIN REPAIRS AND ALTERATIONS REQUIRED FOR THE CONTINUED LICENSING AND/OR
CERTIFICATION OF THE PREMISES AS AN RCFE, AND TENANT SHALL BE FULLY RESPONSIBLE
FOR THE COST OF AND FOR EFFECTUATING ANY AND ALL SUCH ALTERATIONS, REPAIRS AND
REPLACEMENTS REQUIRED TO BE MADE FOR THE CONTINUED LICENSING AND CERTIFICATION
OF THE PREMISES AS AN RCFE, AS WELL AS ALL ALTERATIONS AND REPLACEMENTS REQUIRED
TO MAINTAIN AND PRESERVE THE PREMISES IN THE CONDITION CALLED FOR
HEREUNDER.  THE PARTIES HEREBY ACKNOWLEDGE THAT LANDLORD IS NOT RESPONSIBLE FOR,
AND TENANT SHALL INDEMNIFY, DEFEND AND HOLD LANDLORD HARMLESS FROM AND AGAINST
ALL LIABILITY, COST OR EXPENSE IN CONNECTION WITH ANY SUCH REPAIRS,
REPLACEMENTS, AND/OR ALTERATIONS TO THE PREMISES FOR ANY REASON WHATSOEVER.  THE
INDEMNIFICATION OBLIGATIONS OF TENANT HEREUNDER AND ELSEWHERE UNDER THIS LEASE
SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS LEASE.


24.25           Tenant shall, so long as no Default occurs during the Term,
peaceably and quietly have, hold and enjoy the Premises subject to the terms of
this Lease without interference by any persons lawfully claiming by or through
Landlord.




              IN WITNESS WHEREOF, the parties have duly executed this Lease as
of the day and year first above written.


ALandlord@


ALHAMBRA ROYALE,
a California limited partnership






By:         /s/ Warren L. Breslow
Warren L. Breslow, as Trustee of the
Warren L. Breslow Trust, a general partner




ATenant@


SUMMERVILLE AT COBBCO, INC.,
a California corporation




By:         /s/ Eric Mendelsohn
Print Name: Eric Mendelsohn
Print Title: _SVP Corporate Development


By:         ___________________________________
Print Name: ______________________________
Print Title: _______________________________
 
 



 Initials:
 /s/ EM
 /s/ WB
 
22

--------------------------------------------------------------------------------

 
 
LEGAL DESCRIPTION OF THE PREMISES






ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:








 
 




Exhibit A



--------------------------------------------------------------------------------

 
 
INVENTORY OF STANDARD FURNISHINGS




All furniture, furnishings, fixtures, equipment and other personal property
located on or in the Premises as of the date of this Lease Agreement, which are
owned by Landlord.




(Inventory to be prepared by Tenant and attached)

 
 

--------------------------------------------------------------------------------

 
